DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner's amendment was given in a telephone interview with Maximilian von Liechtenstein (inventor) on April 29, 2022.

3.	The application’s claims 17, 19, 20, 21, 23 and 26 have been amended as follows:
	Claims 17, 19, 20, 21, 23 and 26 are canceled.

Reason For Allowance

1.	Claims 1, 3, 5-11, 13-16, 24 and 25 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a light-transmissive head-mountable computing device comprises a processor, wherein the processor is configured for executing an analyzer module, wherein the analyzer module is configured for processing the image data and for determining a target polarization filter state for one or more of the segments, wherein the determining of a target state is dependent on the image data and wherein the analyzer module is configured for determining a target luminous transmittance for one or more of the segments and wherein the determining of a target luminous transmittance is dependent on the image data; (claim 11) a light-transmissive computing device comprises a processor, wherein the processor is configured for executing an analyzer module, wherein the analyzer module is configured for processing the image data and for determining a target polarization filter state for one or more of the segments, wherein the determining of a target state is dependent on the image data and wherein the analyzer module is configured for determining a target luminous transmittance for one or more of the segments and wherein the determining of a target luminous transmittance is dependent on the image data.  

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Russell (US 9,237,274) discloses an incident light (106) through a plurality of grids (114 and 116) (col. 4, lines 20-36 and col. 5, lines 8-38) comprising a plurality of electrically controllable polarization rotators (122, 522 and 526, Figs. 5-6; col. 7, lines 56-66 and col. 11, lines 13-30 and 47-61); and one or more processors (110 and 112) to perform an optimization calculation for glare reduction (col. 5, lines 39-49 and col. 6, line 35 – col. 7, line 7), wherein the optimization calculation is configured to compute a set of polarization rotation targets which are to be induced in the incident light by the respective polarization rotators (col. 4, line 37 – col. 5, line 7); and  to output control signals to the respective polarization rotators (col. 8, lines 18-46).  However, Russell does not teach or fairly suggest a processor configured for executing an analyzer module, wherein the analyzer module is configured for processing the image data and for determining a target polarization filter state for one or more of the segments, wherein the determining of a target state is dependent on the image data and wherein the analyzer module is configured for determining a target luminous transmittance for one or more of the segments and wherein the determining of a target luminous transmittance is dependent on the image data

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872